    Case 16-28218        Doc    Filed 05/21/19        Entered 05/21/19 17:42:48   Desc Main
                                    Document          Page 1 of 9
      Lee Daniel Lueck

       Carlyn J Lueck

                         Utah
              16-28218




           US Bank Trust National Assoc. as Trustee
           of the Lodge Series III Trust                                          2-2



                                       7   3   9      1                                 07/01/2019



                                                                                           4,050.92




X




X


                                4.00                                         7.125

                                           1,469.90                                     3,595.93




X
    Case 16-28218      Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                                 Document     Page 2 of 9

        Carlyn Lueck                                                  16-28218




X




        Shonua L Rhodes                                  05/21/2019



        Shonua L. Rhdoes
Case 16-28218   Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                          Document     Page 3 of 9
Case 16-28218   Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                          Document     Page 4 of 9
Case 16-28218   Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                          Document     Page 5 of 9
Case 16-28218   Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                          Document     Page 6 of 9
Case 16-28218   Doc   Filed 05/21/19   Entered 05/21/19 17:42:48   Desc Main
                          Document     Page 7 of 9
     Case 16-28218         Doc     Filed 05/21/19     Entered 05/21/19 17:42:48        Desc Main
                                       Document       Page 8 of 9


1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     GHIDOTTI | BERGER
2    1920 Old Tustin Ave.
3    Santa Ana, CA 92705
     Ph: (949) 427-2010
4    Fax: (949) 427-2732
     mghidotti@ghidottiberger.com
5
     Attorney for Creditor
6
     U.S. Bank Trust National Association as Trustee of the Lodge Series III Trust
7
                               UNITED STATES BANKRUPTCY COURT
8                          DISTRICT OF UTAH – SALT LAKE CITY DIVISION

9
     In Re:                                               )   CASE NO.: 16-28218
10                                                        )
     Lee Daniel Lueck and Carlyn J Lueck,                 )   CHAPTER 13
11                                                        )
12            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
13                                                        )
                                                          )
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
18
                                      CERTIFICATE OF SERVICE
19
20            I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
     Avenue, Santa Ana, CA 92705.
23
24            I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would
26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28
     On May 21, 2019 I served the following documents described as:

                     NOTICE OF MORTGAGE PAYMENT CHANGE
                                                      1
                                       CERTIFICATE OF SERVICE
     Case 16-28218        Doc     Filed 05/21/19     Entered 05/21/19 17:42:48         Desc Main
                                      Document       Page 9 of 9


1
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
2
3    envelope addressed as follows:

4    (Via United States Mail)
     Debtor                                              Debtor’s Counsel
5    Lee Daniel Lueck                                    David T. Berry
6    2 Cherry Woods Lane                                 Berry & Tripp
     Sandy, UT 84092-4904                                5296 South Commerce Drive
7                                                        Suite 200
     Joint Debtor                                        Salt Lake City, UT 84107
8
     Carlyn J Lueck
9    2 Cherry Woods Lane                                 J. Robert Tripp
     Sandy, UT 84092-4904                                Berry & Tripp
10                                                       5296 South 300 West #200
     U.S. Trustee                                        Salt Lake City, UT 84107
11
     United States Trustee
12   Washington Federal Bank Bldg.                       Trustee
     405 South Main Street                               Lon Jenkins tr
13   Suite 300                                           405 South Main Street
14   Salt Lake City, UT 84111                            Suite 600
                                                         Salt Lake City, UT 84111
15
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16   the United States Postal Service by placing them for collection and mailing on that date
17   following ordinary business practices.

18   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
19
20   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
21
            Executed on May 21, 2019 at Santa Ana, California
22
23   /s/ Lynette Curtin
     Lynette Curtin
24
25
26
27
28



                                                     2
                                      CERTIFICATE OF SERVICE
